



    
BEFORE THE PUBLIC SERVICE COMMISSION OF UTAH


In the Matter of the Joint Notice and Application of Questar Gas Company and
Dominion Resources, Inc. of Proposed Merger of Questar Corporation and Dominion
Resources, Inc.
Docket No. 16-057-01


SETTLEMENT STIPULATION



Pursuant to Utah Code Ann. § 54-7-1 and Utah Admin. Code R746-100-10.F.5, and
pursuant to the Contract for Regulatory Services between the Public Service
Commission of Utah (“Commission”) and the Idaho Public Utilities Commission
dated April 6, 2016, Questar Gas Company (“Questar Gas”) and Dominion Resources,
Inc. (“Dominion”) (together “Joint Applicants”); the Utah Division of Public
Utilities (“Division”); the Utah Office of Consumer Services (the “OCS”); the
Utah Association of Energy Users (“UAE”); the American Natural Gas Council, Inc.
(“ANGC”); and the State of Utah, Governor’s Office of Energy Development
(collectively “Parties” or singly “Party”) submit this Settlement Stipulation.
The Parties are authorized to represent that the intervenors in this docket that
have not entered into this Settlement Stipulation either do not oppose or take
no position on this Settlement Stipulation. This Settlement Stipulation shall be
effective upon the entry of a final order of approval by the Commission.
PROCEDURAL HISTORY
1.On January 31, 2016, Dominion, Diamond Beehive Corp. and Questar Corporation
entered into an Agreement and Plan of Merger (“Merger Agreement”) by which
Questar Gas’ parent, Questar Corporation, will become a wholly-owned subsidiary
of Dominion (the “Merger”).
2.On March 3, 2016, Questar Gas and Dominion filed a Joint Notice and
Application of Questar Gas Company and Dominion of Proposed Merger of Questar
Corporation and Dominion Resources, Inc. in Utah in Docket No. 16-057-01 (“Joint
Notice and Application”). On March 3, 2016, Joint Applicants also filed a Joint
Application for Approval of Proposed Merger of Questar Corporation and Dominion
Resources, Inc. before the Wyoming Public Service Commission (“Wyoming
Commission”) in Docket Nos. 30010-150-GA-16 and 30025-1-GA-16 (“Wyoming Joint
Application”). Both the Joint Notice and Application and Wyoming Joint
Application were accompanied by pre-filed direct testimony of Craig C. Wagstaff,
David M. Curtis, Thomas F. Farrell II, Diane Leopold, and Fred G. Wood III,
along with substantial accompanying exhibits and information supportive of the
Joint Notice and Application and the Wyoming Joint Application.


- 1 -

--------------------------------------------------------------------------------





3.On March 3, 2016, Questar Gas also provided a Notice of Agreement and Plan of
Merger between Questar Corporation and Dominion Resources, Inc. to the Idaho
Public Utilities Commission.
4.On March 18, 2016, the Commission issued a Scheduling Order, Directive to
Stipulate to Date for Technical Conference, and Notices of Hearing and Public
Witness Hearing setting dates for filing testimony and hearings.
5.Since that time, the following parties have intervened: UAE; Nucor; the State
of Utah, Governor’s Office of Energy Development; Rocky Mountain Power; and the
ANGC.
6.On April 28, 2016, a technical conference was held to discuss and provide
information to the Division, OCS, interested parties, and the Commission and its
staff related to the Merger.
7.On June 16, 2016, Joint Applicants filed a First Supplement to Joint Notice
and Application (“First Supplement”) providing additional information related to
the Merger and the Joint Notice and Application.
8.On July 7, 2016, the OCS filed the Direct Testimony of Gavin Mangelson,
Richard A. Baudino, and Lane Kollen, all with accompanying exhibits. On July 7,
2016, the Division filed the Direct Testimony of Douglas D. Wheelwright, Charles
E. Peterson, and Kathleen Kelly, all with accompanying exhibits. On July 7,
2016, the ANGC filed the Direct Testimony of Curtis Chisolm.
9.The Division, OCS, UAE, ANGC, Wyoming Office of Consumer Advocate, and Wyoming
Commission Staff have asked and Joint Applicants have responded to hundreds of
data requests and inquiries.
10.On July 28, 2016, Joint Applicants submitted Rebuttal Testimony of Craig C.
Wagstaff, David A. Christian, David M. Curtis, Fred G. Wood III, Maria E. (Gina)
Jones, and James R. Chapman, and the OCS submitted the Rebuttal Testimony of
Gavin Mangelson. On July 28, 2016, UAE filed comments in this docket.
11.During July and August of 2016, the Parties met to discuss settlement of the
matters raised herein. The Parties have reached agreement as set forth below.
12.On August 1, 2016, Joint Applicants and the Wyoming Office of Consumer
Advocate filed a Settlement Stipulation (“Wyoming Settlement Stipulation”) in
the Wyoming proceeding.
TERMS AND CONDITIONS
The Parties agree for purposes of settlement that the Joint Notice and
Application should be granted and approved subject to the following commitments
as set forth in the Joint Notice and Application filed on March 3, 2016 and the
First Supplement filed on June 16, 2016 with the Commission in Docket No.
16-057-01 and as modified and


- 2 -

--------------------------------------------------------------------------------





supplemented herein, and should be imposed upon the Joint Applicants as agreed
by the Parties and as a condition of the Commission’s approval of the Merger.
1.After the time the Merger is effective as defined in the Merger Agreement
(“Effective Time”), Questar Corporation will become a wholly-owned subsidiary of
Dominion that will continue to exist as a separate legal entity (herein referred
to as “Dominion Questar”).
2.At the Effective Time, Questar Gas (herein referred to as “Dominion Questar
Gas”), will remain a direct, wholly-owned subsidiary of Dominion Questar and
will continue to exist as a separate legal entity with its own complete set of
books and records.
Business
3.Dominion will maintain Dominion Questar Gas’ corporate headquarters in Salt
Lake City, Utah. Dominion commits that there are no plans to change the location
of Dominion Questar Gas’ corporate headquarters from Salt Lake City to another
location for the foreseeable future.
4.Dominion will establish a new Western Region operating headquarters in Salt
Lake City, Utah. No costs shall be allocated to Dominion Questar Gas customers
associated with the new Western Region operating headquarters in Salt Lake City,
Utah without approval by the Commission.
5.Dominion intends that its board of directors will take all necessary action,
as soon as practicable after the Effective Time, to appoint a current member of
the Questar Corporation board as a director to serve on Dominion’s board of
directors.
6.Dominion will take all necessary action to cause a current member of the
Questar Corporation board to be appointed as a director to serve on the board of
directors of the general partner of Dominion Midstream Partners, L.P. (“Dominion
Midstream”) as soon as practicable after such time as all or part of Questar
Pipeline Company (“Questar Pipeline”) is contributed to Dominion Midstream.
7.Dominion Questar Gas will be managed from an operations standpoint as a
separate regional business under Dominion with responsibility for managing
operations to achieve the objectives of customer satisfaction; reasonable rates;
reliable service; customer, public, and employee safety; environmental
stewardship; and collaborative and productive relationships with customers,
regulators, other governmental entities, and interested stakeholders. Dominion
Questar Gas will have its own local operating management located in Salt Lake
City, Utah.
8.Questar Gas and Dominion share a common focus on installing, upgrading, and
maintaining facilities


- 3 -

--------------------------------------------------------------------------------





necessary for safe and reliable operations. This focus will not be diminished in
any way as a result of the Merger. Absent a material change in circumstances,
Dominion Questar Gas will continue its planned total capital expenditure program
with an estimated $209 million investment in 2017, $208 million investment in
2018, and $233 million investment in 2019 (excludes investment in peak shaving
facility).  Any variances to this plan will be supported by Dominion Questar Gas
in its next general rate case. Dominion will maintain the environmental
monitoring and maintenance programs of Dominion Questar Gas at or above current
levels.
9.Dominion and its subsidiaries will continue to honor the Wexpro Stipulation
and Agreement, the Wexpro II Agreement and the conditions approved in connection
with inclusion of properties in the Wexpro II Agreement (“Wexpro Agreements”)
and the conditions and obligations provided therein. Dominion will not
contribute Wexpro Company (“Wexpro”) to Dominion Midstream or to any master
limited partnership without the Commission’s approval.
Employee Matters
10.Dominion will give employees of Dominion Questar and its subsidiaries due and
fair consideration for other employment and promotion opportunities within the
larger Dominion organization, both inside and outside of Utah, to the extent any
such employment positions are re-aligned, reduced, or eliminated in the future
as a result of the Merger.
11.Dominion, as a shareholders’ cost, will contribute, within six months of the
Effective Time, a total of $75,000,000 toward the full funding, on a financial
accounting basis, of Questar Corporation’s (i) ERISA-qualified defined-benefit
pension plan in accordance with ERISA minimum funding requirements for ongoing
plans, (ii) nonqualified defined-benefit pension plans, and (iii) postretirement
medical and life insurance (other post-employment benefit (“OPEB”)) plans,
subject to any maximum contribution levels or other restrictions under
applicable law, thereby reducing pension expenses over time in customer rates.
Dominion represents that said $75,000,000 contribution, based on current plan
funding, would be permissible and well within maximum contribution levels and
other restrictions under applicable law.
Regulatory
12.Dominion and its affiliates commit to make officers and employees of Dominion
reasonably available to testify before the Commission and provide information
that is relevant to any matter within the jurisdiction of the Commission.


- 4 -

--------------------------------------------------------------------------------





13.As part of this and future regulatory proceedings, Dominion Questar Gas will
provide information in response to discovery or requests for information about
Dominion or its subsidiaries that are relevant to matters within the
Commission’s jurisdiction.
14.Dominion Questar Gas, Dominion Questar, and Wexpro will maintain access to a
complete set of their books and records, including accounting records, as well
as access to affiliate charges to Dominion Questar Gas, at their corporate
offices in Salt Lake City, Utah.
15.Dominion commits to provide 30 days’ notice to the Commission if it intends
to create a corporate entity between Dominion Questar and Dominion Questar Gas.
16.For regulatory purposes, Dominion Questar Gas’ accounting will continue to
reflect assets at historical costs, approved depreciation rates, and deferred
income taxes based on original cost in accordance with the Uniform System of
Accounts and any relevant Commission orders.
17.Dominion Questar Gas will not seek any changes to existing filed rates,
rules, regulations, and classifications under Questar Gas’ Utah Natural Gas
Tariff No. 400 (“Tariff”) because of the Merger, before its next general rate
case, except to revise the Tariff to change the name of the operating entity.
The Company will file for a name change within 21 days of the Effective Time.
18.Dominion Questar Gas will continue to file annually and follow the
Commission’s Integrated Resource Plan process and guidelines.
19.Dominion Questar Gas will maintain established gas-supply interchangeability
Wobbe indices for Questar Gas’ receipt points and will be in compliance with the
Commission’s requirements.
20.Goods and services provided to Dominion Questar Gas by Dominion or its
subsidiaries shall be priced consistent with the Affiliate Expense Standard set
forth in Section 2.06 of the Tariff. Dominion Questar Gas will have the burden
of proof to show that prices for goods and services provided by Dominion or its
other subsidiaries to Dominion Questar Gas are just and reasonable.
21.Dominion Questar will not seek recovery of any acquisition premium (goodwill)
or fair value in excess of net book value associated with the Merger from
Dominion Questar Gas customers. Dominion will not record any goodwill or fair
value in excess of net book value associated with the Merger on Dominion Questar
Gas’ books and will make the required accounting entries associated with the
Merger on that basis. Dominion Questar will not seek recovery of any acquisition
premium (goodwill) or fair value in excess of net book value associated with the
Merger


- 5 -

--------------------------------------------------------------------------------





through allocation of cost to the affiliated companies of Dominion Questar.
22.Dominion Questar will not sell all or a majority of Dominion Questar Gas’
common stock without Commission approval.
Financial
23.Dominion, through Dominion Questar, will provide equity funding, as needed,
to Dominion Questar Gas in order to maintain an end-of-year common equity
percentage of total capitalization in the range of 48-55 percent (48-55%)
through December 31, 2019.
24.Dominion commits to use commercially reasonable efforts to maintain credit
metrics that are supportive of strong investment-grade credit ratings (targeting
the Single-A range) for Dominion Questar Gas. For the first four years following
the Effective Time, in any rate proceeding where Dominion Questar Gas’ rate of
return is established or it seeks to reset the previously authorized rate of
return on rate base, Dominion Questar Gas will demonstrate that its cost of debt
proposed for recovery in rates is not greater than would have been incurred
absent the Merger, and will hold customers harmless from any increases in the
cost of debt caused by the Merger. Nothing in this provision shall limit the
Parties, in any general rate proceeding, from presenting any arguments or
evidence as to the appropriate rate of return for Dominion Questar Gas,
consistent with the provisions of Paragraph 60 of this Settlement Stipulation.
25.Neither Dominion nor its other subsidiaries will, without the Commission’s
approval, make loans to Dominion Questar Gas that bear interest at rates that
are greater than the lower of (i) rates being paid at the time of such loan by
Dominion or such other subsidiary on its own debt or (ii) rates available, at
the time of such loan, on similar loans to Dominion Questar Gas from the market.
26.Dominion Questar Gas will not lend funds to Dominion or other Dominion
entities, including Dominion Questar.
27.Dominion Questar Gas will not transfer material assets to or assume
liabilities of Dominion or any other subsidiary of Dominion without the
Commission’s approval.
28.Dominion Questar Gas will not transfer its debt to Dominion, or any other
subsidiary of Dominion, without the Commission’s approval.
29.Dominion will continue to provide to Dominion Questar Gas no less than the
same access to short-term debt, commercial paper, and other liquidity that
Questar Corporation currently has in place for Questar Gas.


- 6 -

--------------------------------------------------------------------------------





30.Dominion commits that Wexpro will not be a party to a money pool. To the
extent that short-term working capital is required by Wexpro, it will be
provided under the terms of a one-way intercompany note at the actual cost of
that short-term debt at the Dominion level.
Community
31.Dominion, at shareholders’ expense, will increase Questar Corporation’s
historic level of corporate contributions to charities identified by local
leadership that are within Dominion Questar Gas’ service areas by $1,000,000 per
year for at least five years following the Effective Time. Dominion Questar Gas
will maintain or increase each jurisdiction’s historic level of community
involvement, low income funding, and economic development efforts in Questar
Gas’ current operation areas.
32.Dominion, at shareholders’ expense, will establish a newly-formed advisory
board for its Western Region operations composed of regional-based business and
community leaders. This board will meet and receive information and provide
feedback on community issues, government relations, environmental stewardship,
economic development opportunities, and other related activities that affect
Dominion’s and Dominion Questar Gas’ local stakeholders.
Customer Rates
33.Within five (5) business days of the filing of this executed Settlement
Stipulation, Questar Gas will petition to withdraw its pending application
before the Commission in Docket No. 16-057-03 to increase annual non-gas
distribution revenue by approximately $22 million. The Commission’s granting of
the petition to withdraw is a condition of this Settlement Stipulation. 
Contingent upon the consummation of the Merger, the Parties further agree that
Dominion Questar Gas will not file a general rate case to adjust its base
distribution non-gas rates, as shown in Questar Gas’ existing Tariff, prior to
July 1, 2019 or later than December 31, 2019, unless otherwise ordered by the
Commission. Dominion Questar Gas will not file an application for a major plant
addition with a rate-effective date prior to March 1, 2020, absent emergency
circumstances, except to address the peak-hour needs set forth in Questar Gas’
2016-2017 Integrated Resource Plan (Docket No. 16-057-08). Dominion Questar Gas
will bear the burden to demonstrate such emergency circumstances. Dominion
Questar Gas will not seek a deferred accounting order prior to March 1, 2020,
absent circumstances that are extraordinary and unforeseeable and that would
have a material financial impact on Dominion Questar Gas. Dominion Questar Gas
will bear the burden to demonstrate such material financial impact and
extraordinary and unforeseeable circumstances.


- 7 -

--------------------------------------------------------------------------------





34.The Parties agree that the Utah Conservation Enabling Tariff (“CET”) accrual
caps will be suspended until rates become effective in the next filed general
rate case. To the extent that the balance in the CET accrual account is above
the accrual cap, the incremental amount will not be assessed interest during the
suspension period. The amortization cap will remain in place.


Compliance with the Law
35.Dominion and Dominion Questar Gas will continue to comply with all existing
laws, rules, regulations, provisions of its Tariff, orders, and directives of
the Commission, as applicable, following the Effective Time.
Integration Progress Report
36.Dominion Questar Gas will work with the Division and the OCS on a
collaborative basis to develop reporting requirements for an Integration
Progress Report on planned and accomplished activities relative to the Merger.
The report will also identify and include associated transition and transaction
costs. Dominion Questar Gas will file the first Integration Progress Report with
the Commission on or before April 15, 2017 for the period ending December 2016
and will provide updates quarterly thereafter until the conclusion of the next
general rate case.
Transaction Costs
37.Transaction costs associated with the Merger will not be recovered through
rates of Dominion Questar Gas or recovered through charges from affiliated
companies of Dominion Questar to Dominion Questar Gas. Transaction costs shall
be defined as:
i.Legal, consulting, investment banker, and other professional advisor costs to
initiate, prepare, consummate, and implement the Merger, including obtaining
regulatory approvals.
ii.Rebranding costs, including website, advertising, vehicles, signage,
printing, stationery, etc.
iii.Executive change in control costs (severance payments and accelerated
vesting of share-based compensation).
iv.Financing costs related to the Merger, including bridge and permanent
financing costs, executive retention payments, costs associated with shareholder
meetings, and proxy statement related to Merger approval.
Transition Costs
38.Any transition or integration expenses arising from the Merger will not be
deferred for future recovery


- 8 -

--------------------------------------------------------------------------------





from customers and will be expensed by Dominion Questar Gas and its affiliates
as incurred during the transition period. Dominion Questar Gas’ revenue
requirement for the purpose of developing distribution non-gas base rates will
be evaluated in the next general rate proceeding, and that filing shall identify
all transition costs, if any, in the base period and the test period. Transition
or integration costs that are capitalized and not expensed, including, but not
limited to, information technology investments in new hardware and software,
including related costs, to convert, conform, and/or integrate Questar
Corporation and subsidiaries’ systems into and with Dominion’s systems, will be
itemized and disclosed in the next general rate case. Dominion Questar Gas will
have the burden of proof to show that the transition or integration costs are
reasonable and result in a positive net benefit to customers.
Shared Services / Cost Allocation
39.Dominion Questar Gas will not seek recovery in its next general rate case of
any increase in the aggregate total Operating, Maintenance, Administrative and
General Expenses (excluding energy efficiency and bad debt costs) per customer
over the 12 months ended December 2015 baseline level, unless it can demonstrate
that the increase in such total expenses was not caused by the Merger. This
amount per customer for the 12 months ended December 2015 was $138.24. For the
first four calendar years following the Effective Time, Dominion Questar Gas
will provide, on an annual basis, a baseline comparison between 2015 and the
current year for Operating, Maintenance, Administrative and General Expenses for
Questar Pipeline and Wexpro. Additional detail and the calculation of the 2015
baseline for Questar Gas, Questar Pipeline and Wexpro are shown in Attachment 1.
40.Joint Applicants shall hold customers harmless from any increases in the
aggregate total costs for shared or common services provided by Dominion Questar
Corporation and/or Dominion Resources Services Company, Inc. (“Dominion
Resources Services”) that are caused by the Merger.
41.Joint Applicants shall hold customers harmless for any changes in income
taxes, and/or accumulated deferred income taxes, recoverable in Dominion Questar
Gas rates caused by the Merger, to the extent that such action would be
consistent with the tax normalization rules.
42.Questar Pipeline’s rates will change only pursuant to proceedings before the
Federal Energy Regulatory Commission (“FERC”).
43.Joint Applicants shall hold customers harmless from any increases in Wexpro’s
shared services costs or income tax expense caused by the Merger.
44.No later than January 1, 2018, Dominion Questar Gas will present and review
with the Division and


- 9 -

--------------------------------------------------------------------------------





the OCS, for informational purposes, a proposed methodology for allocation of
shared services costs. Dominion Questar will use the current allocation
methodologies, including Distrigas, to allocate shared services costs to its
subsidiaries until January 1, 2018. Dominion Questar Gas may propose another
allocation methodology for use after December 31, 2017, provided that it has
presented such methodology for review as set forth above.
45.Dominion Questar Gas will work with the Division and the OCS on a
collaborative basis to develop affiliate transactions reporting requirements and
will file such information with the Commission beginning on July 1, 2018 for the
12 months ending December 31, 2017 and thereafter annually.
46.Costs that have been denied recovery by the Commission in prior orders,
unless subject to regulation by another governmental agency, will continue to be
excluded from rates absent further order from the Commission.
Customer Satisfaction Standards
47.Within 120 days of the Effective Time, Dominion Questar Gas will meet with
the Division and the OCS on a collaborative basis and update Customer
Satisfaction Standards, taking into account recent historical results. Dominion
Questar Gas will report quarterly on its performance relative to the Customer
Satisfaction Standards. Quarterly reporting will continue until Dominion Questar
Gas’ next general rate case filing. If the Dominion Questar Gas service levels
become deficient, meaning they fall short of the Customer Satisfaction Standards
as shown in the report, Dominion Questar Gas will file a remediation plan with
the Commission explaining how it will improve and restore service to meet the
Customer Satisfaction Standards.
Additional Ring Fencing Provisions
48.Dominion Questar Gas shall maintain separate long-term debt with its own debt
rating supplied by at least two of the recognized debt rating agencies. Any of
the debt used to capitalize Dominion Questar Gas shall be kept within the
regulated utility.
49.Dominion Questar Gas shall establish and maintain its own bank accounts that
are in its own name and direct access to exclusively committed credit
facilities. Dominion shall provide Dominion Questar Gas with access to no less
than $750,000,000 in short-term debt or commercial paper programs.
50.In connection with its notification to the Commission of dividends paid by
Dominion Questar Gas, Dominion Questar Gas shall provide a cash flow summary and
explicitly notify the Commission if payment of any dividend would result in its
actual common equity component of total capitalization falling below 45 percent
(45%), using the method of calculating equity levels under the ratemaking
precedents of the Commission. In addition,


- 10 -

--------------------------------------------------------------------------------





Dominion Questar Gas will make annual financial statements for Wexpro and
Questar Pipeline available to regulators.
51.Upon request, Dominion and all of its affiliates and subsidiaries must
provide the Commission, the Division, and the OCS, including their auditors and
authorized agents, and intervenors in rate proceedings, as appropriate, with
reasonable access to transactional, accounting and other information, including
personnel necessary to explain the requested information, regarding any costs
directly or indirectly allocated to Dominion Questar Gas. Dominion and Dominion
Questar Gas commit to maintain access to the requested books and records in Salt
Lake City, Utah, or, at the option of the Division, or the OCS, Dominion Questar
Gas agrees to pay reasonable travel costs to the location of the requested
documents and personnel; such travel costs will not be passed on to Dominion
Questar Gas customers.
52.Dominion Questar Gas will clearly reflect all of its costs and investments in
its financial reports, including costs and assets that are directly assigned or
allocated to it from another subsidiary of Dominion. An audit trail will be
maintained so that allocable costs can be specifically identified.
53.Dominion and Dominion Questar agree not to assert in any forum that the
provisions of PUHCA or its successor PUHCA 2005 (EPAct 2005), or the related
Ohio Power v. FERC case, preempt the Commission’s jurisdiction over affiliated
interest transactions and will explicitly waive any such defense in those
proceedings. In the event that PUHCA or its successor PUHCA 2005 (EPAct 2005) is
repealed or modified, Dominion and Dominion Questar agree not to seek any
preemption under such subsequent modification or repeal.
54.The Joint Applicants commit to provide for and effect the appointment of a
“Special Bankruptcy Director” to serve as a member of the Board of Directors of
Dominion Questar Gas (“DQG Board”).  Said Director shall be nominated by and
retained from an independent entity such as CT Corporation (at Dominion
shareholder expense) and shall not be employed by Dominion or any other Dominion
affiliate.  Said Director shall not participate in ordinary and routine
activities of the DQG Board and shall have no voting rights except in the event
of a vote by the DQG Board to approve a voluntary bankruptcy petition to be
filed under Title 11 of the U.S. Code on behalf of Dominion Questar Gas.  Notice
of such vote shall be provided to the Special Bankruptcy Director and no
voluntary bankruptcy petition on behalf of Dominion Questar Gas may be filed
without the affirmative vote of the Special Bankruptcy Director. It is the
intent of the Parties that the Special Bankruptcy Director will consider the
interests of all relevant economic stakeholders, including without limitation
the utility’s customers, and the financial health and public service obligations
of Dominion Questar Gas, in exercising his or her responsibilities, subject to
applicable law. 


- 11 -

--------------------------------------------------------------------------------





Concurrent with the notice to the Special Bankruptcy Director, Dominion Questar
Gas will provide confidential notice to the Commission, Division and the OCS.
55.Dominion or Dominion Questar Gas shall provide notice to the Commission, the
Division, and the OCS of any bankruptcy petition or other filing that petitions
for Dominion or any of its subsidiaries to be declared bankrupt. If the petition
is voluntary, the notice shall be provided within three (3) business days of the
petition’s filing. If the petition is involuntary, the notice shall be filed
within three (3) business days after the day on which the petition is served
upon the entity subject to the petition or prior to any hearing adjudicating the
petition, whichever is soonest.
    Other Provisions
56.The Joint Applicants agree that they will use commercially reasonable efforts
in consultation with interested suppliers and marketers to coordinate an
upstream nomination process with Kern River Gas Transmission Company similar to
the process currently available with Questar Pipeline Company, which nomination
process is generally described in the Joint Motion for Dismissal filed with the
Commission on October 15, 2014 in Docket 14-057-19. Within 120 days following
the Effective Time, representatives of Dominion and Dominion Questar Gas will
meet with interested transportation customers, the Division, the OCS, and any
other interested parties and will act in good faith to review concerns of
transportation customers and will consider any proposal by interested
transportation customers regarding direct access by marketers/transporters to
such customers.
57.Dominion Questar Gas will notify customers of the Merger in the following
ways:
i.A notice will be posted on Dominion Questar Gas’ website within 5 days of the
Effective Time notification.
ii.Notification will be published in the Gas Light News billing insert within 60
days of the Effective Time notification.
GENERAL
58.The Parties agree that settlement of those issues identified above is in the
public interest and that the results are just and reasonable.
59.The Parties agree that no part of this Settlement Stipulation or the formulae
or methods used in developing the same, or the relevant Commission orders
approving the same shall in any manner be argued or considered as precedential
in any future case. All negotiations related to this Settlement Stipulation are
privileged and confidential, and no Party shall be bound by any position
asserted in negotiations. Neither the execution of this Settlement Stipulation


- 12 -

--------------------------------------------------------------------------------





nor the order adopting it shall be deemed to constitute an admission or
acknowledgment by any Party of the validity or invalidity of any principle or
practice of ratemaking; nor shall they be construed to constitute the basis of
an estoppel or waiver by any Party; nor shall they be introduced or used as
evidence for any other purpose in a future proceeding by any Party except in a
proceeding to enforce this Settlement Stipulation.
60.Nothing in this Settlement Stipulation or Commission approval of this
Settlement Stipulation shall constitute an approval, pre-approval or
determination of prudence or cost-recovery as to any expenditures, the prudence
or appropriateness of any particular capital structure or cost of capital, or
any other ratemaking issue other than as expressly provided in the Settlement
Stipulation. Dominion Questar Gas shall retain its burden to demonstrate the
prudence of its expenditures and the justness and reasonableness of any rates it
proposes in the future, and all Parties will retain all rights to challenge or
propose adjustments to Dominion Questar Gas’ request for any change in its rates
in any regulatory proceeding.
61.Questar Gas, Dominion, the Division, and the OCS each will make one or more
witnesses available to explain and support this Settlement Stipulation to the
Commission. Such witnesses will be available for examination. As applied to the
Division, and the OCS, the explanation and support shall be consistent with
their statutory authorities and responsibilities, and nothing in this Settlement
Stipulation shall abrogate the authority and responsibilities of the Division
under Utah Code Ann. § 54-4-4. So that the records in these dockets are
complete, all Parties’ filed testimony, exhibits, and the Joint Notice and
Application and its exhibits, and the First Supplement and its exhibits shall be
submitted as evidence.
62.The Parties agree that if any person challenges the approval of this
Settlement Stipulation or requests rehearing or reconsideration of any order of
the Commission approving this Settlement Stipulation, each Party will use its
best efforts to support the terms and conditions of the Settlement Stipulation.
As applied to the Division, and the OCS, the phrase “use its best efforts” means
that they shall do so in a manner consistent with their statutory authorities
and responsibilities. In the event any person seeks judicial review of the
Commission’s order approving this Settlement Stipulation, no Party shall take a
position in that judicial review opposed to the Settlement Stipulation.
63.Except with regard to the obligations of the Parties under Paragraphs 59, 61
and 62, of this Settlement Stipulation, this Settlement Stipulation shall not be
final and binding on the Parties until it has been approved without material
change or condition by the Commission. This Settlement Stipulation is an
integrated whole, and any Party may withdraw from it if it is not approved
without material change or condition by the Commission or if the


- 13 -

--------------------------------------------------------------------------------





Commission’s approval is rejected or materially conditioned by a reviewing
court. If the Commission rejects any part of this Settlement Stipulation or
impose any material change or condition on approval of this Settlement
Stipulation, or if the Commission’s approval of this Settlement Stipulation is
rejected or materially conditioned by a reviewing court, the Parties agree to
meet and discuss the applicable Commission or court order within five business
days of its issuance and to attempt in good faith to determine if they are
willing to modify the Settlement Stipulation consistent with the order. No Party
shall withdraw from the Settlement Stipulation prior to complying with the
foregoing sentence. If any Party withdraws from the Settlement Stipulation, any
Party retains the right to seek additional procedures before the Commission,
including presentation of testimony and cross-examination of witnesses, with
respect to issues resolved by the Settlement Stipulation, and no Party shall be
bound or prejudiced by the terms and conditions of the Settlement Stipulation.
64.This Settlement Stipulation may be executed by individual Parties through two
or more separate, conformed copies, the aggregate of which will be considered as
an integrated instrument.
65.The Parties acknowledge that the Wyoming Settlement Stipulation has been
signed by parties in Wyoming and is pending approval by the Wyoming Commission.
The Parties agree to a “most favored nation clause.” If the Wyoming Commission
approves the Merger subject to terms or conditions not contained in this
Settlement Stipulation, and the Joint Applicants accept those terms or
conditions, then the Joint Applicants agree to provide those applicable benefits
and protections in Utah.






- 14 -

--------------------------------------------------------------------------------





RELIEF REQUESTED
Based on the foregoing, the Parties request that the Commission issue an order
approving this Settlement Stipulation and adopting its terms and conditions.
RESPECTFULLY SUBMITTED: August 15, 2016.


/s/ Chris Parker
 
/s/ Michele Beck
Utah Division of Public Utilities
 
Utah Office of Consumer Services
 
 
 
/s/ Craig Wagstaff
 
 
Questar Gas
 
 
 
 
 
/s/ Thomas P. Wohlfarth
 
/s/ Gary A. Dodge
Dominion Resources, Inc
 
Utah Association of Energy Users
 
 
 
/s/ Stephen F. Mecham
 
/s/ Brandon Karpen
American Natural Gas Council, Inc.
 
Idaho Public Utilities Commission Staff
 
 
 
/s/ Laura Nelson
 
 
State of Utah, Governor's Office of Energy Development
 
 





- 15 -